DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.             
 Status of Claims 
Claims 2-19 are pending in this instant application per original claims filed on 10/16/2019 and followed by a preliminary amendment on 01/14/2020 by Applicant, wherein Claims 2 and 11 are two independent claims reciting method and apparatus claims with Claims 2-10 and 12-19 dependent on said two independent claims respectively.  Said preliminary amendment of 04/20/2018 cancelled original Claim 1, and added all new Claims 2-19.             
No IDS has been filed by the Applicant so far.              
No Drawings have been filed by the Applicant so far.          
This Office Action is a non-final rejection on merits in response to the preliminary amendment filed by the Applicant on 14 JANUARY 2020 for its original application of 16 OCTOBER 2019 that is titled:          “Products and Processes for Indicating Documents for a Life Based Product”.          
Accordingly, pending Claims 2-19 are now being rejected herein.          
 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 2 and 11 are independent method and apparatus claims respectively.           
Analysis                         
Claim 2: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of transmitting/receiving/verifying/evaluating document (data), determining quantity of documents received, assigning a rating to the document (life insurance policy) based in part on said determination, and identifying/ assigning color per rating of the document.  In other words, this claim describes a process for assisting in the sale and purchase of life insurance policy over the internet.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, &/or commercial interactions about cashing a life insurance policy (settlement amount) using online mathematical formula/s (decision tree), but for the recitation of generic computer/s and/or computer component/s, such as the processor/s and remote device/s.   These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of, by the processor, determining a value for each document received based on at least one of multiple factors and displaying the color assigned.  These additional elements are considered extra-solution activities.  The processor/s in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data in a (remote device/s) network (to include transmitting/receiving/receiving/evaluating, and determining/ assigning a value, and identifying/assigning a color).  These generic processor/s and remote device/s are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).               

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the processor/s and remote device/s recited in the claims herein are anything other than generic processors with data transmitting/receiving over at a remote device/s network and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, & conventional function when it is claimed in a merely generic manner (as it is here).  Also, para [0005] about “processor” of pre-grant publication (2020/0118216) of this application indicates that  ---  {“For example, the server may be any suitable server, processor, computer, or data processing device, or combination of the same. The server may be used to process, evaluate and search the life insurance policies located on the system.”};  and para [0004] about “remote devices” indicates that  ---  {“Workstations may be local or remote, and are connected by one or more communications links to a computer network that is linked via the communications links to a server.”}.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine & conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including independent apparatus Claim 11, and memory is a component (part) of a generic computer/ processor.  Furthermore, the dependent method claims 3-10 do not resolve the issues raised in the independent Claim 2.  Accordingly, dependent apparatus Claims 12-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 2-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 2-19 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 01/14/2020 are shown as underlined additions, and all deletions may not be shown.)           

Exemplary Analysis for Rejection of Claims 2-10 

Independent Claim 2 is rejected under 35 USC 103 as unpatentable over Pub. 


Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                    

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 2, Sakaue teaches ---   
2.  (New)    A method comprising:           
transmitting, by a processor, to a remote device a request for at least one document
that supports a life insurance policy, in which the remote device and the processor are
in communication over a network;            
receiving, by the processor, in response to the request, the at least one document that
supports the life insurance policy;              
(verifying, by the processor, that the at least one document is authentic;)        
(evaluating, by the processor, whether the at least one document contains complete information;)          
determining, by the processor, a respective value for each received document based on at least one of:     a source of the document, a type of the document, and a pre-determined level of importance of the document, (in response to the at least one document being authentic and containing complete information;)         
determining, by the processor, a quantity of documents received in response to the
request;           
assigning, by the processor, based on the quantity of documents received and a value of each received document, a rating to the life insurance policy, in which the rating affects a settlement amount;        
(identifying, by the processor, a color associated with the rating;)           
(assigning, by the processor, the color to the life insurance policy;)   and           
(displaying, by the processor, the color assigned to the life insurance policy.)       

(see at least: Sakaue Abstract & Summary in paras [0018]-[0023]; and para [0002] about {“The present invention relates to a remote auction system using a computer network & a securities exchange system operated by said system.”}; which are the same as claimed ‘transmitting ... to a remote device a request’; and  para [0246] about {“When the insured 21(x) (i.e., the seller) exhibits, for example, the viatical and life settlement policy with an insurance amount of 1 billion yen and a monthly insurance due of 100 thousand yen at a suggested sales price of 100 million yen and the number of divided units n=100 units at auction, and a successful bid is finally made on the viatical and life settlement policy under the above conditions.  When a purchaser A makes a successful bid on 10 units at a price of 1 million yen, the purchaser A is granted with the right of receiving 100 million yen, which is his/her share of 10% (=10 units/100 units), and obliged to pay 10 thousand yen, which is 10% of the share (=100 thousand yen.times.10%).  Accordingly, the divided successful bid processing means 50 can prepare a written contract to report, for example, the formal contents of the bid (the total insurance money, the total insurance due, the share of A, the insurance money received by A, the insurance due paid by A, the date of the successful bid and the like) to the purchaser A by extracting the attribute information of the units by using the unit IDs as keys from the life settlement policy database 25 and processing the units having the same successful bidder IDs together to prepare the written contract of the units successfully bidden by the purchaser A. In addition, it is clear for those skilled in the art that a transaction processing means (not shown) provided to the terminal device 23 for the auction manager or another computer can automatically carry on the sequential processing to prepare the above documents.”}; which are same as claimed ‘one document that supports the life insurance policy’;  & paras [0159]--[0243] for Embodiment 2 describing the application of auction system 100 to a trade of a viatical and life settlement policy;  and paras [0168], [0179] & [0238] for market price of life settlement policy;  and paras [0164]-[0165] for life insurance; and para [0343] for estimating remaining life hitting data (scoring degree); and paras [0212]-[0214] for life settlement policy amount/ transfer amount that is the same as claimed ‘a settlement amount’;  and paras [0126]-[0127] & [0220] for color; and paras [0105], [0115] & [0120]-
information/insurance money payment ability, & paras [0199] & [0202] for Insurance company ranking information/insurance money payment condition, & para[0203] about {“When the life settlement policy evaluation point (Pt) is determined, the deviation value of the evaluation point of the relevant single commodity life settlement policy is obtained using samples of all evaluation points of the global life settlement policy DB as parameters, and the obtained deviation value is assumed to be the evaluation index (Ph) of the single commodity life settlement policy.  In addition, the life settlement policy evaluation index (Ph) may be obtained by accessing the global life settlement policy DB when the proper price of the viatical and life settlement policy is calculated or based on current data when the data of the global life settlement policy DB is updated.  The obtained life settlement policy evaluation index (Ph) may be stored in the single commodity life settlement policy DB.”}; that together are the equivalent of the claimed {‘a rating’ to the life insurance policy, in which the rating affects a settlement amount}; & para [0093] about {“it is clear for those skilled in the art that each of these terminal devices include a data processor or a Central Processing Unit (CPU), a memory, a user interface, a communication interface circuit and a path.”}; & paras [0428]-[0429] for computer 700 & processor 702 details as in {“As shown in FIG. 18, the arithmetic unit 700 is a so-called computer 700 comprises a processor 702 operationally connected by a bus 708, a memory 704, a disk 706, an I/O port 710 and a network interface 12.  The methods executable by a computer described in this specification can be executed on a computer like the computer 700. ...... The processor 702 is any type of processor including a dual microprocessor and another multiprocessor architectures.  An example of block diagrams showing components provided in the processor 702 are shown in FIGS. 6 and 7.”}; which together are the same as claimed limitations above)    


Sakaue teaches as disclosed above, but it may be argued that it does not explicitly 
teach about ‘verifying, by the processor, that the at least one document is authentic;’   and ‘evaluating, by the processor, whether the at least one document contains complete information;’  and  ‘in response to the at least one document being authentic and containing complete information;’ and ‘identifying, by the processor, a color associated with the rating;’  and   ‘assigning, by the processor, the color to the life insurance policy;’  and  ‘displaying, by the processor, the color assigned to the life insurance policy’.  However, Lutnick teaches them.          
(see at least: Lutnick Abstract & Summary; and para [0020] about {“Once a document has been successfully authenticated and verified for completeness, the system evaluates the document in order to assign a value.  A value indicates the level of importance of the document in relation to the sale of the life insurance policy.  The determination of value may be based on the type of document. ...... The value may be indicated by an alphanumerical system (e.g. the characters A to Z and/or the numbers 0 to 9), a color-scheme, a percentage, or a combination of them.  In some embodiments, the value may be pre-determined by the user.  Thus, the procedures for determining the value, as described above, may serve as the default standard only.  A user can override this default value system by customizing a different set of values.”}; & para [0024] about {“In an embodiment, the rating may be indicated by a color scheme, in which each color is associated with a value or a piece of information.  For example, the color green may indicate life insurance policies that include all the required relevant supporting documents.  A green indication also may indicate that the system has evaluated the supporting documents, and it has designed the life insurance policy to have the highest rating.   On the other hand, a red indication, for example, may indicate a lack of supporting documents. A red indication also may indicate that the system considers the available supporting documents to be unreliable (e.g., the documents are unauthenticated, incomplete, or received a low value).  Various other colors also may be used to represent various gradients of a rating.”};  and  Claim 7;  which together are the same as claimed limitations above to include ‘verifying, by the processor, that the at least one document is authentic;’  and ‘evaluating, by the processor, whether the at least one document contains complete  information;’  and ‘in response to the at least one document being authentic and containing complete information;’  and   ‘identifying, by the processor, a color associated with the rating;’  and  ‘assigning, by the processor, the color to the life insurance policy;’  and  ‘displaying, by the processor, the color assigned to the life insurance policy’)      
Examiner notes that Lutnick also teaches about value, evaluation and rating as cited above as well as processor at least in paras [0006] & [0010]-[0011].        

It would have been obvious to modify the teachings of Sakaue with those of Lutnick to provide a mechanism/service to make it possible for sharing life insurance policy’s settlement based on estimated remaining years of life of the insured and a score, grade, rating or exceptions list indicating the quality of the title (insurance policy) as it relates to the marketability of the asset it represents, and to provide products and processes for providing an accurate indication of the reliability and value of a life insurance policy (see para [0004] of Lutnick).          




Dependent Claims 3-10 are rejected under 35 USC 103 as unpatentable over Sakaue in view of Lutnick as applied to the rejection of independent Claim 2 above, and as described below for each claim/ limitation.           

With respect to Claim 3, Sakaue and Lutnick teach ---          
3. (New)  The method of claim 2 further comprising:        
transmitting, by the processor, a request to authenticate at least one received document;   and      
receiving, by the processor, an authentication of the at least one received document.      
(see at least:  Sakaue ibidem; & paras [0105], [0115] & [0120]-[0124] for describing many types of authentication)        
(see at least:  Lutnick ibidem; & paras [0018]-[0021] about 
{“Upon receipt of a document, the system authenticates the document.  Various methods of authentication exist for different types of documents....After the document has been authenticated, the system may also evaluate the completeness of the document.  The system reviews the documents for any missing information, and may prompt the user to supply any such missing elements.  Similar to the authentication process, the method of evaluating 



With respect to Claim 4, Sakaue and Lutnick teach ---          
4. (New)   The method of claim 2, in which determining the respective value of each received document further comprises determining, by the processor, the value based on a decision tree.             
(see at least:  Sakaue ibidem)        
(see at least:  Lutnick ibidem; & para [0020] about {“The value also may be derived from a set of equations or formulas as embodied in a software program.  In still other embodiments, the value is determined from a decision tree containing one or more conditional statements.  For example, the decision tree may indicate that if the document was derived from Hospital A, then it is assigned a high value.  However, if the document was derived from Hospital B, then it is assigned a medium value. The value may be indicated by an alphanumerical system (e.g. the characters A to Z and/or the numbers 0 to 9), a color-scheme, a percentage, or a combination of them.”}; & paras [0032]-[0033] & [0079]-[0080] about {“The term "process" means any process, algorithm, method or the like, unless expressly specified otherwise. ...... Each process (whether called a method, 



With respect to Claim 5, Sakaue and Lutnick teach ---          
5. (New)   The method of claim 2, further comprising associating, by the processor, each rating with a respective color.        
(see at least:  Sakaue ibidem; & paras [0126]-[0127] & [0220] for color)        
Examiner notes that Sakaue’s teachings of color and ranking for purchasers of life insurance can be used for any other entity also.       
(see at least:  Lutnick ibidem; & para [0024] about {“In an embodiment, the rating may be indicated by a color scheme, in 
which each color is associated with a value or a piece of information.  For example, the color green may indicate life insurance policies that include all the required relevant supporting documents.  A green indication also may indicate that the system has evaluated the supporting documents, and it has designed the life insurance policy to have the highest rating.  On the other hand, a red indication, for example, may indicate a lack of supporting documents. A red indication also may indicate 
displaying a color that is based on the indication. .... wherein displaying a color that is based on the indication comprises: selecting a color from a plurality of colors based on the indication, and displaying the selected color. .... in which the color represents a level of completion. ...... wherein the color represents a rating for the life insurance policy.”}; which together are the same as claimed limitations above)    



With respect to Claims 6 & 7, Sakaue and Lutnick teach ---          
6. (New)   The method of claim 5, wherein a first color corresponds to a first rating and a second color corresponds to a second rating, in which the first rating and the second rating are different.          

7. (New)   The method of claim 5, in which the color corresponds to the quantity of documents received.           

(see at least:  Sakaue ibidem; & see citations in Claim 5 above)        
(see at least: Lutnick ibidem; & see citations in Claim 5 above)   



With respect to Claim 8, Sakaue and Lutnick teach ---          
8. (New)   The method of claim 5, in which the color corresponds to a marketability of the life insurance policy.          
(see at least:  Sakaue ibidem; & para[0015] about {“Accordingly, the correct and proper market price of the viatical and life settlement policy needs to be calculated and fair trade needs to be carried out between the purchaser and the insured based on the market price instead of the conventional way of estimating 
settlement policy.”}; & para [0179] about {“Furthermore, in actual auction processing (Step S27 in FIG. 2), the proper price calculation means 48 automatically calculate the proper market price of the viatical and life settlement policy based on the data and the like stored in the life settlement policy database 25.”}; & para [0238] about {“According to the life settlement policy auction system 200, the proper price calculation means 48 automatically calculates a proper market price of the viatical and life settlement policy of the insured 21(x) based on the fact that the minimum volume of trade of the viatical and life settlement policy auctioned according to an official audits/regulations is set.  By this virtue, when the insured 21(x) sells the viatical and life settlement policy to the purchaser 22(x), it is possible to prevent the price of the viatical and life settlement policy from being set illegally low by a life settlement policy provider who mediates general services related to purchase and resale, a broker thereof or the 



With respect to Claim 9, Sakaue and Lutnick teach ---          
9. (New)   The method of claim 2, further comprising storing, by the processor, the received documents, the determined value and the rating into a database that comprises policy information for a plurality of available life insurance policies.      
(see at least:  Sakaue ibidem; and paras [0019], [0171], [0173], [0176], [0179] & [0203] for storage means, storage/reading means 53 & life settlement policy database 25; & para [0171] about {“A data storage/reading means 53 of a terminal device 23 for the 
(see at least:  Lutnick ibidem)     



With respect to Claim 10, Sakaue and Lutnick teach ---          
10. (New)   The method of claim 9 further comprising:        
receiving, by the processor, at least one search criterion;     
searching, by the processor, the database for at least one life insurance policy that matches the at least one search criterion;       
retrieving, by the processor, the at least one life insurance policy that matches the at least one search criterion;   and    
displaying, by the processor, the at least one life insurance policy.           
(see at least:  Sakaue ibidem; and paras [0121] & [0123] for database and match/ing; and paras [0192]-[0193] for search items, & para [0248] for automatic settlement means 54 then searches the information, & paras [0301]-[0302] for search conditions & search items, & para [0407] for search condition/s, search is executed & search items; and paras [0007]-[0010] for life settlement insurance policy, & para [0019] for life insurance commodity account, & para [0165] for life insurance with life settlement policy and life settlement policy auction system 200 in paras [0167]-[0170], [0172]-[0173], [0175], [0234], [0236]—[0238], [0240], [0242] & [0243], & life 
(see at least:  Lutnick ibidem)     




With respect to Claims 11-19, the limitations of these apparatus claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 2-10 as described above using cited references of Sakaue and Lutnick, because the limitations of these apparatus Claims 11-19 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 2-10 as described above.                
Examiner notes that Sakaue teaches about memory 704 at least in paras [0428]-[0432], and Lutnick teaches about memory at least in paras [0010]-[0011].        

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691